Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This allowance is in response to the amendment filed 11/22/2021.  Claims 1-11, 14-24, and 27 are pending.  Claims 1 (a computer readable memory) and 15 (a machine) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the non-final office action mailed 7/21/2021, the subject matter of claims 26 and 13 were indicated as allowable for the following reason:
Claim 26 depends on claim 25, which is considered obvious in view of Lee et al., US 2015/0089666 (filed 2014-09), in view of Taylor, US 2015/0213242 (filed 2015-01), and Bai, US 2018/0365443 (filed 2018-05).
	However, Lee in view of Taylor and Bai does not further disclose the combination of features required in claim 26:
“wherein when executing the messaging application, the processor is configured, in the event that a given predetermined code other than the first predetermined access code or the second predetermined access code is provided in place of the predetermined access code, to send a communication to a server administering the messaging service to unregister the registered identity from the messaging service so 

While several references of relevance to these limitations were found (Zhan and Cannata), further combining either of said references with Lee in view of Taylor and Bai would not have been obvious to a person of ordinary skill in the art.  As such, claim 26 is objected to for being dependent on a rejected base claim.

Note the following references:
Zhan et al., US 10,885,165 discloses blocking network access after a number of failed login attempts.
Cannata et al., US 7,984,482 discloses locking out an account after several failed login attempts.

In the amendment filed 11/22/2021, the subject matter of claims 25 and 26 has been incorporated into independent claims 1 and 15.  The search was updated and several new references of relevance were found, see below; however none of the additional references alone or in combination with those previously made of record would anticipate or reasonably render obvious the combination of features required in independent claims 1 and 15.  As such, claims 1-11, 14-24, and 27 are ALLOWED.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Smith, US 2011/0321156, discloses a privacy tool for creating multiple permissioned views of a messaging mailbox.
Dudziak et al., US 7,890,084, discloses an instant message aggregator for an enterprise including encrypting and disseminating encrypted messages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492